DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,339,269. Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims of US 10,339,269 recite a species that anticipates the current genus claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 26, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the return signals" and “the resonant tag elements” in line 9 and “the work area” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "wideband interrogation signals” in line 5 and line 7. It is not clear is these are new instance or the same instance mentioned in claim 22, line 8.
Claim 27 recites the limitation "wideband interrogation signals” in line 6 and line 10. It is not clear is these are new instance or the same instance mentioned in claim 22, line 8.
Claim 28 recites the limitation "wideband interrogation signals” in line 4 and line 6. It is not clear is these are new instance or the same instance mentioned in claim 22, line 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,281,941 (Bernstein).
In regards to claim 35, Bernstein discloses a coil form and coil for antenna coils. Bernstein shows an antenna coil for transmitting or receiving electronic signals, including: a coil form (22) including three same size and shape plates (30, 32, 34) which orthogonally intersect each other, wherein each plate is symmetrical and has respective circular peripheral surfaces (36, 38, 40) including a respective pair of upstanding parallel ridges (42) which define (a') a respective groove therebetween, and wherein each coil of wires (24, 26, 28) is held in place and supported within a groove (44) wound on a coil support, and the coil form is shaped as a sphere (see column 1, lines 7-10, 51-63; column 2, line 45 - column 3, line 4; and figures 2, 3 in Berstein). The grooves are interpreted as the three coil support channels and are curved about a respective primary axis and curved about a respective secondary axis that is orthogonal to the primary axis with the primary axes being orthogonal to each other. Bernstein discloses that each coil of wires (34, 36, 38) is held in place, wound around, and supported within the groove at its respective peripheral surface (36, 38, 40) (see column 3, lines 2-4; and figures 2, 3). It can be seen that each of these channels defines a ring that defines a central axis and is curved about the central axis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,281,941 (Bernstein) as applied to claim 36 above and further in view of US 8,111,162 (Barnes et al., hereinafter Barnes).
In regards to claim 37, Bernstein discloses the limitations of claim 36.  However, Bernstein does not state the presence of a processor or non-transitory media which causes the processor to execute steps that control the different antenna elements. In a related area, Barnes discloses a system for detecting transponder tagged objects (full document). Barnes discloses a transponder detection system to detect the presence or absence of objects tagged with transponders during surgery, comprising: an antenna (22), which can be considered as a hand held probe; a controller (20) coupled to the antenna by one or more communication paths, such as a coaxial cable (24); and application software (202) that is responsible for operating the controller (20), controls a timing for generating transmit pulses, processes sampled data to detect transponders (26), and indicates status to a user (see column 1, lines 17-20; column 7, lines 46-53; column 12, lines 20-29; claims 26-30; and figures 1-2C, 4, 5 in Barnes), which requires the presence of a non-transitory medium and a processor performing the controlling, receiving and determining steps. Thus, it would have been obvious to one of ordinary skill in the .

Allowable Subject Matter
Claims 21-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or the double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claims 21, the prior art of record does not teach or suggest a device, as claimed by Applicant, with the claimed coil form structure that has a hollow interior center.
 Claims 22-34 are dependent on allowable matter from claim 21 and would be allowable once the double patenting and/or 112 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791 

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791